Exhibit 10.12

 

[g172441ks01i001.gif]

 

 

 

 

DATED 24 October 2016

 

 

 

 

(1)     MEPC MILTON PARK NO. 1 LIMITED AND MEPC MILTON PARK NO. 2 LIMITED

 

(2)     ADAPTIMMUNE LIMITED

 

(3)     ADAPTIMMUNE THERAPEUTICS PLC

 

 

LEASE

 

 

 

 

 

 

relating to

 

 

 

60 Jubilee Avenue

 

 

Milton Park

 

 

 

 

 

[g172441ks01i002.gif]

 

--------------------------------------------------------------------------------


 

PRESCRIBED CLAUSES

LR1.

Date of lease

 

24 October

2016

LR2.

Title number(s)

 

LR2.1 Landlord’s title number(s)

BK102078

LR2.2 Other title number(s)

ON122118, ON122717, ON130606, ON145942, ON146219, ON225380, ON38283, ON72772,
ON96949, ON216090

LR3.

Parties to this lease

 

Landlord

MEPC MILTON PARK NO. 1 LIMITED (Company number 5491670) and MEPC MILTON PARK NO.
2 LIMITED (Company number 5491806), on behalf of MEPC Milton LP (LP
No. LP14504), both of whose registered offices are at Lloyds Chambers 1
Portsoken Street London E1 8HZ

Tenant

ADAPTIMMUNE LIMITED (Company number 6456741) whose registered office is at 101
Park Drive Milton Park Abingdon Oxfordshire OX14 4RY

Other parties

ADAPTIMMUNE THERAPEUTICS PLC (Company number 9338148) whose registered office is
at 101 Park Drive Milton Park Abingdon Oxfordshire OX14 4RY - Guarantor

LR4.

Property

 

In the case of a conflict between this clause and the remainder of this lease
then, for the purposes of registration, this clause shall prevail.

60 Jubilee Avenue, Milton Park, Abingdon, Oxfordshire, OX14 4RX shown edged red
on the Plan with a gross internal floor area of 6,273.73 square metres (67,140
square feet) measured in accordance with the RICS Code of Measuring Practice
(sixth edition)

LR5.

Prescribed Statements etc.

 

None

LR6.

Term for which the Property is leased

 

From and including 24 October 2016

To and including 23 October 2041

LR7.

Premium

 

None

LR8.

Prohibitions or restrictions on disposing of this lease

 

This lease contains a provision that prohibits or restricts dispositions

LR9.

Rights of acquisition etc.

 

LR9.1 Tenant’s contractual rights to renew this lease, to acquire the reversion
or another lease of the Property, or to acquire an interest in other land

None

LR9.2 Tenant’s covenant to (or offer to) surrender this lease

None

LR9.3 Landlord’s contractual rights to acquire this lease

None

LR10.

Restrictive covenants given in this lease by the Landlord in respect of land
other than the Property

 

None

 

1

--------------------------------------------------------------------------------


 

LR11.

Easements

 

LR11.1 Easements granted by this lease for the benefit of the Property

The easements specified in Part I of the First Schedule of this lease

LR11.2 Easements granted or reserved by this lease over the Property for the
benefit of other property

The easements specified in Part II of the First Schedule of this lease

LR12.

Estate rentcharge burdening the Property

 

None

LR13.

Application for standard form of restriction

 

None

LR14.

Declaration of trust where there is more than one person comprising the Tenant

 

None

 

2

--------------------------------------------------------------------------------


 

This lease made on the date and between the parties specified in the Prescribed
Clauses Witnesses as follows:

 

1          Definitions and Interpretation

 

In this lease unless the context otherwise requires:

 

1.1       Definitions

 

Adjoining Property means any adjoining or neighbouring premises in which the
Landlord or a Group Company of the Landlord holds or shall at any time during
the Term hold a freehold or leasehold interest;

 

Agreement for Lease means the agreement dated 16 September 2015 made between
(1) MEPC Milton Park No. 1 Limited and MEPC Milton Park No. 2 Limited, on behalf
of MEPC Milton LP, (2) Adaptimmune Limited and (3) Adaptimmune Therapeutics plc
providing, inter alia, for the grant of this lease;

 

Bank Guarantee means a guarantee issued by Barclays Bank PLC in the form set out
in Schedule 5 to the Agreement for Lease;

 

Base Rate means the base rate from time to time of Barclays Bank PLC or (if not
available) such comparable rate of interest as the Landlord shall reasonably
require;

 

Break Date 1 means 24 October 2027;

 

Break Date 2 means 24 October 2031;

 

Break Date 3 means 24 October 2036;

 

Building Specification means the specification marked “Building Specification”
annexed to this lease;

 

Centre means the part of the Estate shown edged blue on the Plan (of which the
Property forms part) and includes any part of it and any alteration or addition
to it or replacement of it and any additional buildings constructed on it;

 

Clearing Bank means a bank which is a shareholder in CHAPS Clearing Company
Limited;

 

Common Control means that each of the companies concerned has 50% or more of its
outstanding voting stock in the ownership of the same persons or companies;

 

Centre Common Areas means the roads, accesses, the parking and other areas of
the Centre from time to time designated by the Landlord for common use by the
tenants and occupiers of the Centre;

 

Centre Services means the services provided or procured by the Landlord in
relation to the Centre as set out in Part III of the Fourth Schedule;

 

Conduit means any existing or future media for the passage of substances or
energy and any ancillary apparatus attached to them and any enclosures for them;

 

Contractual Term means the term specified in the Prescribed Clauses;

 

Encumbrances means the obligations and encumbrances (if any) specified in
Part III of the First Schedule;

 

Estate means Milton Park, Abingdon, Oxfordshire (of which the Centre forms part)
and the buildings from time to time standing on it shown on the Plan together
with any other adjoining land which is incorporated into Milton Park;

 

Estate Common Areas means the roads, accesses, landscaped areas, car parks,
estate management offices and other areas or amenities on the Estate or outside
the Estate but serving or otherwise benefiting the Estate as a whole which are
from time to time provided or designated for the common amenity or benefit of
the owners or occupiers of the Estate;

 

Estate Services means the services provided or procured by the Landlord in
relation to the Estate as set out in Part II of the Fourth Schedule;

 

Group Company means a company which is a member of the same group of companies
within the meaning of Section 42 of the 1954 Act or is within Common Control;

 

Guarantor means any party to this lease so named in the Prescribed Clauses
(which in the case of an individual includes his personal representatives) and
any guarantor of the obligations of the Tenant for the time being;

 

3

--------------------------------------------------------------------------------


 

Insurance Commencement Date means 24 October 2016;

 

Insured Risks means fire, lightning, earthquake, explosion, terrorism, aircraft
(other than hostile aircraft) and other aerial devices or articles dropped
therefrom, riot, civil commotion, malicious damage, storm or tempest, bursting
or overflowing of water tanks apparatus or pipes, flood and impact by road
vehicles (to the extent that insurance against such risks may ordinarily be
arranged with an insurer of good repute) and such other risks or insurance as
may from time to time be reasonably required by the Landlord (subject in all
cases to such usual exclusions and limitations as may be imposed by the
insurers), and Insured Risk means any one of them;

 

Landlord means the party to this lease so named in the Prescribed Clauses and
includes any other person entitled to the immediate reversion to this lease;

 

Landlord’s Surveyor means a suitably qualified person or firm appointed by the
Landlord (including an employee of the Landlord or a Group Company) to perform
the function of a surveyor for the purposes of this lease;

 

Lease Particulars means the descriptions and terms in the section headed Lease
Particulars which form part of this lease insofar as they are not inconsistent
with the other provisions of this lease;

 

Permitted Use means use within Class B1 of the 1987 Order

 

Plan means the plan or plans annexed to this lease;

 

Prescribed Clauses means the descriptions and terms in the section headed
Prescribed Clauses which form part of this lease;

 

Principal Rent means ONE MILLION ONE HUNDRED THOUSAND POUNDS (£1,100,000) per
annum subject to increase in accordance with the Second Schedule;

 

Property means the property described in the Prescribed Clauses and includes any
part of it, any alteration or addition to the Property and any fixtures and
fittings in or on the Property;

 

Quarter Days means 25 March, 24 June, 29 September and 25 December in every year
and Quarter Day means any of them;

 

Release Tests means the following tests, Test 1, Test 2 and Test 3 being:

 

Test 1

 

The Guarantor shall have produced to the Landlord the Guarantor’s unqualified
audited accounts for the three consecutive years immediately prior to Test 1
being satisfied (none of which shall be for a year ending earlier than 30
June 2015) showing net profits before tax for the Guarantor of at least three
times the annual rent for each of the years to which the accounts relate;

 

Test 2

 

The Guarantor shall have produced to the Landlord the Guarantor’s unqualified
audited accounts for the three consecutive years immediately prior to Test 2
being satisfied (none of which shall be for a year ending earlier than 30
June 2015) showing net assets of the Guarantor (assessed in accordance with any
accounting standards under which the relevant accounts shall be required to be
prepared) of a minimum of £50 million on the accounting date to which the
relevant accounts shall be prepared for each of the years to which the accounts
relate;

 

Test 3

 

The mean average market capitalisation of the Guarantor over a period of the
three consecutive years immediately prior to Test 3 being satisfied shall not at
any time have been less than US$1 billion as assessed at the close of trading on
the final day of each month, the first month being capable of being counted for
this purpose being May 2015 (being the month of the initial public offering of
the securities of the Guarantor on the NASDAQ Global Select Exchange);

 

Rent Commencement Date means 10 May 2018;

 

Review Dates means 24 October 2021 and every fifth anniversary of it;

 

Service Charge means the Service Charge set out in the Fourth Schedule;

 

Service Charge Commencement Date means 24 October 2016;

 

4

--------------------------------------------------------------------------------


 

Services means the Estate Services and the Centre Services;

 

Signage Zones means:

 

(a)            the signage plinth outside the Property in the Centre; and

 

(b)            the signage area outside the Property near the front entrance to
the Property;

 

Subletting Unit means part of the Property consisting of a self-contained unit
suitable for underletting and approved as such by the Landlord (such approval
not to be unreasonably withheld or delayed);

 

Tenant means the party to this lease so named in the Prescribed Clauses and
includes its successors in title;

 

Term means the Contractual Term together with any continuation of the term or
the tenancy (whether by statute, common law holding over or otherwise);

 

This lease means this lease and any document supplemental to it or entered into
pursuant to it;

 

Uninsured Risks means an Insured Risk against which insurance is from time to
time unobtainable on normal commercial terms in the London insurance market at
reasonable commercial rates for a property equivalent in size, layout, type and
location.

 

VAT means Value Added Tax and any similar tax substituted for it or levied in
addition to it;

 

1954 Act means the Landlord and Tenant Act 1954;

 

1987 Order means the Town and Country Planning (Use Classes) Order 1987 (as
originally made);

 

1995 Act means the Landlord and Tenant (Covenants) Act 1995;

 

2003 Order means The Regulatory Reform (Business Tenancies) (England and Wales)
Order 2003.

 

1.2       Interpretation

 

1.2.1     If the Landlord, Tenant or the Guarantor is more than one person then
their covenants are joint and several;

 

1.2.2     Any reference to a statute includes any modification extension or
re-enactment of it and any orders, regulations, directions, schemes and
rules made under it;

 

1.2.3     Any covenant by the Tenant not to do any act or thing includes an
obligation not knowingly to permit or suffer such act or thing to be done;

 

1.2.4     If the Landlord reserves rights of access or other rights over or in
relation to the Property then those rights extend to persons authorised by it;

 

1.2.5     References to the act or default of the Tenant include acts or default
or negligence of any undertenant or of anyone at the Property with the Tenant’s
or any undertenant’s permission or sufferance;

 

1.2.6     The index and Clause headings in this lease are for ease of reference
only;

 

1.2.7     References to the last year of the Term shall mean the twelve months
ending on the expiration or earlier termination of the Term;

 

1.2.8     References to Costs include all liabilities, claims, demands,
proceedings, damages, losses and proper and reasonable costs and expenses;

 

1.2.9     References to Principal Rent, Current Rent, Indexed Rent and Revised
Rent are references to yearly sums.

 

2          Demise

 

The Landlord with Full Title Guarantee DEMISES the Property to the Tenant for
the Contractual Term TOGETHER WITH the rights set out in Part I of the First
Schedule, EXCEPT AND RESERVING as mentioned in Part II of the First Schedule and
SUBJECT TO the Encumbrances;

 

3          Rent

 

The Tenant will pay by way of rent during the Term or until released pursuant to
the 1995 Act without any deduction counterclaim or set off except where required
by law:

 

5

--------------------------------------------------------------------------------


 

3.1       The Principal Rent and any VAT by equal quarterly payments in advance
on the Quarter Days to be paid by Direct Debit, Banker’s Standing Order or other
means as the Landlord requires, the first payment for the period from and
including the Rent Commencement Date to (but excluding) the next Quarter Day to
be made on the Rent Commencement Date;

 

3.2       The Service Charge and any VAT at the times and in the manner set out
in the Fourth Schedule;

 

3.3       The following amounts and any VAT:

 

3.3.1     the sums specified in Clauses 4.1 [interest] and 4.2 [outgoings and
utilities];

 

3.3.2     the sums specified in Clause 6.2.1 [insurance];

 

3.3.3     all Costs incurred by the Landlord as a result of any breach of the
Tenant’s covenants in this lease.

 

4          Tenant’s covenants

 

The Tenant covenants with the Landlord throughout the Term, or until released
pursuant to the 1995 Act, as follows:

 

4.1       Interest

 

If the Landlord does not receive any sum due to it within 14 days of the due
date to pay on demand interest on such sum at 2 per cent above Base Rate from
the due date until payment (both before and after any judgment), provided this
Clause shall not prejudice any other right or remedy for the recovery of such
sum;

 

4.2       Outgoings and Utilities

 

4.2.1     To pay all existing and future rates, taxes, charges, assessments and
outgoings in respect of the Property (whether assessed or imposed on the owner
or the occupier), except any tax (other than VAT) arising as a result of the
receipt by the Landlord of the rents reserved by this lease and any tax arising
on any dealing by the Landlord with its reversion to this lease;

 

4.2.2     To pay for all gas, electricity, water, telephone and other utilities
used on the Property, and all charges in connection with such utilities and for
meters and all standing charges, and a fair and reasonable proportion of any
joint charges as determined by the Landlord’s Surveyor;

 

4.3       VAT

 

4.3.1     Any payment or other consideration to be provided to the Landlord is
exclusive of VAT, and the Tenant shall in addition pay any VAT chargeable on the
date the payment or other consideration is due;

 

4.3.2     Any obligation to reimburse or pay the Landlord’s expenditure extends
to irrecoverable VAT on that expenditure, and the Tenant shall also reimburse or
pay such VAT;

 

4.4       Repair

 

4.4.1     To keep the Property in good and substantial repair and condition
(damage by the Uninsured Risks or by the Insured Risks excepted save to the
extent that insurance moneys are irrecoverable as a result of the act or default
of the Tenant);

 

4.4.2     To make good any disrepair for which the Tenant is liable within 2
months after the date of written notice from the Landlord (or sooner if the
Landlord reasonably requires);

 

4.4.3     If the Tenant fails to comply with any such notice the Landlord may
enter and carry out the work and the cost shall be reimbursed by the Tenant on
demand as a debt;

 

4.4.4     To enter into maintenance contracts with reputable contractors for the
regular servicing of all plant and equipment serving only the Property;

 

4.5       Decoration

 

4.5.1     To clean, prepare and paint or treat and generally redecorate :

 

(i)           all external parts of the Property in every third year and in the
last year of the Term;

 

4.5.2     all internal parts of the Property in every fifth year and in the last
year of the Term;

 

4.5.3     All the work described in Clause 4.5.1 is to be carried out:

 

6

--------------------------------------------------------------------------------


 

(i)           in a good and workmanlike manner to the Landlord’s reasonable
satisfaction; and

 

(ii)          in colours which (if different from the existing colour) are first
approved in writing by the Landlord (approval not to be unreasonably withheld or
delayed);

 

4.6       Cleaning

 

4.6.1     To keep the Property clean, tidy and free from rubbish;

 

4.6.2     To clean the inside and outside of windows and any washable surfaces
at the Property as often as reasonably necessary;

 

4.7       Overloading

 

Not to overload the floors, ceilings or structure of the Property or any plant
machinery or electrical installation serving the Property;

 

4.8       Conduits

 

To keep the Conduits in or serving the Property clear and free from any noxious,
harmful or deleterious substance, and to remove any obstruction and repair any
damage to the Conduits as soon as reasonably practicable to the Landlord’s
reasonable satisfaction;

 

4.9       User

 

4.9.1     Not to use the Property otherwise than for the Permitted Use;

 

4.9.2     Not to use the Property for any purpose which is:

 

(i)           noisy, offensive, dangerous, illegal, immoral or an actionable
nuisance; or

 

(ii)          which in the reasonable opinion of the Landlord causes damage or
disturbance to the Landlord, or to owners or occupiers of any neighbouring
property; or

 

(iii)         which involves any substance which may be harmful, polluting or
contaminating other than in quantities which are normal for and used in
connection with the Permitted Use provided that the use of the Property as
biology laboratories shall not be taken to be a breach of this clause;

 

4.10     Signs

 

Subject to the Tenant’s rights in paragraph 5 of Part 1 of Schedule 1 not to
erect any sign, notice or advertisement which is visible outside the Property
without the Landlord’s prior written consent;

 

4.11     Alterations

 

4.11.1   Not to make any alterations or additions which:

 

(i)         affect the structural integrity of the Property (including without
limitation the roofs and foundations and the principal or load-bearing walls,
floors, beams and columns);

 

(ii)        merge the Property with any adjoining premises;

 

(iii)       affect the external appearance of the Property;

 

4.11.2   Not to make any other alterations or additions to the Property without
the Landlord’s written consent (which is not to be unreasonably withheld or
delayed) save that the Tenant may install or demount internal, non-structural
partitioning without the consent of the Landlord provided plans showing the
extent of such works are deposited with the Landlord promptly on completion of
the works;

 

4.12     Preservation of Easements

 

4.12.1   Not to prejudice the acquisition of any right of light for the benefit
of the Property and to preserve all rights of light and other easements enjoyed
by the Property;

 

4.12.2   Promptly to give the Landlord notice if any easement enjoyed by the
Property is obstructed, or any new easement affecting the Property is made or
attempted;

 

4.13     Alienation

 

4.13.1   Not to:

 

7

--------------------------------------------------------------------------------


 

(i)           assign, charge, underlet or part with possession of the whole or
part only of the Property nor to agree to do so except by an assignment or
underletting or charging of the whole of the Property or an underletting of a
Subletting Unit permitted by this Clause 4.13;

 

(ii)          share the possession or occupation of the whole or any part of the
Property;

 

(iii)         assign, part with or share any of the benefits or burdens of this
lease, or any interest derived from it by a virtual assignment or other similar
arrangement;

 

4.13.2  Charging

 

Not to charge the whole of the Property without the Landlord’s written consent
(not to be unreasonably withheld or delayed).

 

4.13.3  Assignment

 

Not to assign or agree to assign the whole of the Property without the
Landlord’s written consent (not to be unreasonably withheld or delayed),
provided that:

 

(i)         the Landlord may withhold consent in circumstances where in the
reasonable opinion of the Landlord

 

(a)      the proposed assignee is not of sufficient financial standing to enable
it to comply with the Tenant’s covenants in this lease; or

 

(b)      such persons as the Landlord reasonably requires do not act as
guarantors for the assignee and do not enter into direct covenants with the
Landlord including the provisions set out in the Third Schedule (but referring
in paragraph 1.2 to the assignee);

 

(ii)        the Landlord’s consent shall in every case be subject to conditions
(unless expressly excluded) requiring that:

 

(a)      the assignee covenants with the Landlord to pay the rents and observe
and perform the Tenant’s covenants in this lease during the residue of the Term,
or until released pursuant to the 1995 Act;

 

(b)      the Tenant enters into an authorised guarantee agreement guaranteeing
the performance of the Tenant’s covenants in this lease by the assignee
including the provisions set out in paragraphs 1-5 (inclusive) of the Third
Schedule (but omitting paragraph 1.2);

 

(c)      all rent and other payments due under this lease are paid before
completion of the assignment;

 

4.13.4  Underletting

 

Not to underlet or agree to underlet the whole of the Property or a Subletting
Unit nor vary the terms of any underlease without the Landlord’s written consent
(not to be unreasonably withheld or delayed).  Any permitted underletting must
comply with the following:

 

(i)         the rent payable under the underlease must be:

 

(a)      not less than the rent reasonably obtainable in the open market for the
Property or the  Subletting Unit without fine or premium;

 

(b)      payable no more than one quarter in advance;

 

(c)      subject to upward only reviews at intervals no less frequent than the
rent reviews under this lease;

 

(ii)        the undertenant covenants with the Landlord and in the underlease:

 

(a)      either:

 

(I)         to observe and perform the Tenant’s covenants in this lease (except
for payment of the rents) during the term of the underlease or until released
pursuant to the 1995 Act; or

 

8

--------------------------------------------------------------------------------


 

(II)        to observe and perform the Tenant’s covenants in the underlease
during the term of the underlease or until released pursuant to the 1995 Act

 

(b)      not to underlet, share or part with possession or occupation of the
whole or any part of the underlet premises, nor to assign or charge part only of
the underlet premises;

 

(c)      not to assign the whole of the underlet premises without the Landlord’s
prior written consent (which shall not be unreasonably withheld or delayed);

 

(iii)       all rents and other payments due under this lease (not the subject
of a bona fide dispute) are paid before completion of the underletting;

 

(iv)       in relation to any Subletting Unit Sections 24 to 28 of the 1954 Act
must be excluded and before completion of the underletting a certified copy of
each of the following documents must be supplied to the Landlord:

 

(a)      the notice served on the proposed undertenant pursuant to section
38A(3)(a) of the 1954 Act; and

 

(b)      the declaration actually made by the proposed undertenant in compliance
with the requirements of Schedule 2 of the 2003 Order; and

 

(c)      the proposed form of underlease containing an agreement to exclude the
provisions of sections 24 to 28 of the 1954 Act and a reference to both the
notice pursuant to section 38A(3)(a) of the 1954 Act and the declaration
pursuant to the requirements of Schedule 2 of the 2003 Order as referred to in
this clause 4.13.3;

 

and before completion of the underletting the Tenant must warrant to the
Landlord that both the notice pursuant to section 38A(3)(a) of the 1954 Act has
been served on the relevant persons as required by the 1954 Act and the
appropriate declaration pursuant to the requirements of Schedule 2 of the 2003
Order as referred to in this clause 4.13.3 has been made prior to the date on
which the Tenant and the proposed undertenant became contractually bound to
enter into the tenancy to which the said notice applies;

 

(v)        in relation to any Subletting Unit the underlease grants such rights
as are appropriate for the separate occupation and use of the Subletting Unit,
reserves such rights as are appropriate for the separate occupation and use of
the remainder of the property let by this lease and to enable the Tenant to
comply with its obligations under this lease, and reserves as rent:-

 

(a)      a fair proportion of the cost of insuring the Property and the whole
cost of insuring the loss of the principal rent and service charge payable under
the underlease; and

 

(b)      a service charge which provides for the undertenant to pay a fair and
reasonable proportion of expenditure incurred by the Tenant in relation to the
maintenance, repair, renewal, decoration and cleaning of the Property (including
without limitation the Conduits, plant and equipment therein) and the provision
of services to the Property

 

(vi)       there shall be no more than five (5) units of occupation at any time
and no more than two (2) units of occupation on either the ground floor of the
Property or the first floor of the Property and no more than one (1) unit of
occupation on the second floor of the Property (and for this purpose a unit of
occupation shall comprise (a) each Subletting Unit which is separately underlet
and (b) the residue of the net lettable area of the Property (if any) retained
by the Tenant)

 

(vii)      (in the case of an underletting of the whole of the Property) the
underlease reserves as rent the Service Charge payable under this lease;

 

(viii)     (in the case of an underletting of a Subletting Unit) the underlease
reserves as rent a fair and reasonable proportion of the Service Charge payable
under this lease;

 

(ix)       unless the underletting is either:

 

(a)      of the whole or part of the Property and contains a covenant on the
part of the undertenant to observe and perform the Tenant’s covenants in this
lease (except for payment of the

 

9

--------------------------------------------------------------------------------


 

rents) during the term of the underlease or until released pursuant to the 1995
Act; or

 

(b)      on terms obliging the undertenant to take a lease of the whole of the
Property for the unexpired residue of the term of this lease (less one day) on
the same terms as those contained in this lease (including as to rents and rent
review) in the event of the immediate reversion to such underlease becoming
vested in the Landlord

 

the underlease shall contain a break exercisable by the landlord on three
(3) months’ notice in the event of the immediate reversion thereto becoming
vested in the Landlord;

 

(x)        the underlease is in a form approved by the Landlord (such approval
not to be unreasonably withheld or delayed)

 

4.13.5  To take all necessary steps and proceedings to remedy any breach of the
covenants of the undertenant under the underlease and not to permit any
reduction of the rent payable by any undertenant;

 

4.13.6  Group Sharing

 

Notwithstanding Clause 4.13.1 the Tenant may share occupation of the whole or
any part of the Property with a Group Company or Immunocore Limited (Company
number 6456207)

 

PROVIDED THAT

 

(a)        the relationship of landlord and tenant is not created; and

 

(b)        occupation by any Group Company shall cease upon it ceasing to be a
Group Company; and

 

(c)        the Tenant informs the Landlord in writing before each occupier
commences occupation and after it ceases occupation;

 

4.14     Registration

 

Within 21 days to give to the Landlord’s solicitors (or as the Landlord may
direct) written notice of any assignment, charge, underlease or other devolution
of the Property or a Subletting Unit together with a certified copy of the
relevant document and a reasonable registration fee of not less than £50;

 

4.15     Statutory Requirements and Notices

 

4.15.1   To supply the Landlord with a copy of any notice, order or certificate
or proposal for any notice order or certificate affecting or capable of
affecting the Property as soon as it is received by or comes to the notice of
the Tenant;

 

4.15.2   To comply promptly with all notices served by any public, local or
statutory authority, and with the requirements of any present or future statute
or European Union law, regulation or directive (whether imposed on the owner or
occupier), which affects the Property or its use;

 

4.15.3   At the request of the Landlord, but at the joint cost of the Landlord
and the Tenant, to make or join the Landlord in making such objections or
representations against or in respect of any such notice, order or certificate
as the Landlord may reasonably require;

 

4.15.4   To observe and perform the obligations of any agreement entered into
prior to the date of this lease under any statute or European Union law,
regulation or directive so far as the same relates to the use and/or occupation
of the Property;

 

4.16     Planning

 

4.16.1   Not to apply for or implement any planning permission affecting the
Property without first obtaining the Landlord’s written consent (not to be
unreasonably withheld or delayed in cases where the subject matter of the
planning permission has been approved by the Landlord pursuant to the other
provisions of this lease);

 

4.16.2   If a planning permission is implemented the Tenant shall complete all
the works permitted and comply with all the conditions imposed by the permission
before the determination of the Term (including any works stipulated to be
carried out by a date after the determination of the Term unless the Landlord
requires otherwise);

 

10

--------------------------------------------------------------------------------


 

4.17     Contaminants and Defects

 

4.17.1   To give the Landlord prompt written notice upon becoming aware of the
existence of any defect in the Property, or of the existence of any contaminant,
pollutant or harmful substance on the Property but not used in the ordinary
course of the Tenant’s use of the Property;

 

4.17.2   If so requested by the Landlord, to remove from the Property or remedy
to the Landlord’s reasonable satisfaction any such contaminant, pollutant or
harmful substance introduced on the Property by or at the request of the Tenant;

 

4.18     Entry by Landlord

 

To permit the Landlord at all reasonable times and on reasonable notice (which
shall not be less than 72 hours’ notice except in emergency) to enter the
Property in order to:

 

4.18.1   inspect and record the condition of the Property or the Centre or the
Adjoining Property;

 

4.18.2   remedy any breach of the Tenant’s obligations under this lease;

 

4.18.3   repair, maintain, clean, alter, replace, install, add to or connect up
to any Conduits which serve the Centre or the Adjoining Property;

 

4.18.4   repair, maintain, alter or rebuild the Centre or the Adjoining
Property;

 

4.18.5   comply with any of its obligations under this lease;

 

Provided that the Landlord shall only exercise such rights where necessary and
shall cause as little inconvenience as reasonably practicable in the exercise of
such rights and shall promptly make good all physical damage to the Property
caused by such entry;

 

4.19     Landlord’s Costs

 

To pay to the Landlord on demand amounts equal to such Costs as it may properly
and reasonably incur:

 

4.19.1   in connection with any application for consent made necessary by this
lease (including where consent is lawfully refused or the application is
withdrawn);

 

4.19.2   incidental to or in reasonable contemplation of the preparation and
service of a schedule of dilapidations (whether before or within three
(3) months after the end of the Term) or a notice or proceedings under
Section 146 or Section 147 of the Law of Property Act 1925 (even if forfeiture
is avoided other than by relief granted by the Court);

 

4.19.3   in connection with the enforcement or remedying of any breach of the
covenants in this lease on the part of the Tenant and any Guarantor;

 

4.19.4   incidental to or in reasonable contemplation of the preparation and
service of any notice under Section 17 of the 1995 Act;

 

4.20     Yielding up

 

Immediately before the end of the Term:

 

(i)           to give up the Property repaired and decorated and otherwise in
accordance with the Tenant’s covenants in this lease;

 

(ii)          if the Landlord so requires, to remove all alterations made during
the Term or any preceding period of occupation by the Tenant and reinstate the
Property in accordance with the Building Specification, as the Landlord shall
reasonably direct and to its reasonable satisfaction;

 

(iii)         to remove all signs, tenant’s fixtures and fittings and other
goods from the Property, and make good any damage caused thereby to the
Landlord’s reasonable satisfaction;

 

(iv)         to replace any damaged or missing Landlord’s fixtures with ones of
no less quality and value;

 

(v)          to replace all carpets with ones of no less quality and value than
those in the Property at the start of the Contractual Term;

 

(vi)         to give to the Landlord all operating and maintenance manuals
together with any health and safety files relating to the Property;

 

11

--------------------------------------------------------------------------------


 

(vii)        to provide evidence of satisfactory condition and maintenance of
plant and machinery including (without limitation) electrical installation
condition reports in respect of all of the electrical circuits and supply
equipment in the Property, and any other condition reports as required under any
relevant statute or European Union law, regulation or directive and copies of
all service records;

 

(viii)       to return any security cards or passes provided by the Landlord for
use by the Tenant and its visitors.

 

4.21     Encumbrances

 

To perform and observe the Encumbrances so far as they relate to the Property.

 

4.22     Roads Etc

 

Not to obstruct the roads, pavements, footpaths and forecourt areas from time to
time on the Estate in any way whatsoever and not to use any part of the
forecourts and car parking spaces or other open parts of the Property for the
purpose of storage or deposit of any materials, goods, container ships’ pallets,
refuse, waste scrap or any other material or matter.

 

4.23     Parking Restrictions

 

Except as to any right specifically granted in this lease not to permit any
vehicles belonging to or calling upon the Tenant to stand on the roads, car
parking spaces, forecourts, pavements or footpaths on the Estate.

 

4.24     Regulations etc

 

4.24.1   At all times during the Term to observe and perform such regulations
(if any) in respect of the Centre or the Estate as the Landlord may reasonably
think expedient to the proper management of the Centre or the Estate and which
are notified to the Tenant.

 

4.24.2   Not to cause any obstruction to any part of the Centre or the Estate.

 

4.25     Land Registration Provisions

 

4.25.1   Promptly following the grant of this lease the Tenant shall apply to
register this lease at the Land Registry and shall ensure that any requisitions
raised by the Land Registry in connection with that application are dealt with
promptly and properly and within one month after completion of the registration,
the Tenant shall send the Landlord official copies of its title;

 

4.25.2   Immediately after the end of the Term (and notwithstanding that the
Term has ended), the Tenant shall make an application to close the registered
title of this lease and shall ensure that any requisitions raised by the Land
Registry in connection with that application are dealt with promptly and
properly and the Tenant shall keep the Landlord informed of the progress and
completion of its application.

 

4.26     Bank Guarantee

 

The Tenant shall procure that:

 

4.26.1   the Bank Guarantee shall be maintained in force on its current terms
until such time as the earlier of whichever of the following events set out in
this sub-clause 4.26.1 shall first occur:

 

(i)         the liability of the giver of the Bank Guarantee shall end in
accordance with the terms of clause 3 of the Bank Guarantee; and

 

(ii)         the Guarantor shall simultaneously have satisfied at least two of
the Release Tests;

 

4.26.2   if, at any time prior to the Bank Guarantee no longer requiring to be
maintained in force pursuant to sub-clause 4.26.1, any payment shall be made to
the Landlord under the Bank Guarantee (or under any guarantee substituted for or
additional to it) an additional guarantee will be procured from a Clearing Bank
on the same terms, mutatis mutandis, as the Bank Guarantee and providing (when
aggregated with the Bank Guarantee) a guarantee to the Landlord for a maximum
sum of £1,980,000 (one million nine hundred and eighty thousand pounds) and any
additional guarantee required pursuant to this sub-clause 4.26.2 shall be
maintained in force until such time as the earlier of whichever of the following
events set out in this sub-clause 4.26.2 shall first occur:

 

12

--------------------------------------------------------------------------------


 

(i)           the liability of the giver of the additional guarantee shall end
in accordance with the terms required to be incorporated in the additional
guarantee; and

 

(ii)          the Guarantor shall simultaneously have satisfied at least two of
the Release Tests.

 

5          Landlord’s Covenants

 

5.1       Quiet Enjoyment

 

The Landlord covenants with the Tenant that, the Tenant may peaceably enjoy the
Property during the Term without any interruption by the Landlord or any person
lawfully claiming under or in trust for it.

 

5.2       Provision of Services

 

The Landlord will use its reasonable endeavours to provide or procure the
provision of the Services PROVIDED THAT the Landlord shall be entitled to
withhold or vary the provision or procurement of such of the Services as the
Landlord considers necessary or appropriate in the interests of good estate
management and PROVIDED FURTHER THAT the Landlord will not be in breach of this
Clause as a result of any failure or interruption of any of the Services:

 

5.2.1     resulting from circumstances beyond the Landlord’s reasonable control,
so long as the Landlord uses its reasonable endeavours to remedy the same as
soon as reasonably practicable after becoming aware of such circumstances; or

 

5.2.2     to the extent that the Services (or any of them) cannot reasonably be
provided as a result of works of inspection, maintenance and repair or other
works being carried out at the Property or the Centre or the Estate.

 

6          Insurance

 

6.1       Landlord’s insurance covenants

 

The Landlord covenants with the Tenant as follows:

 

6.1.1     To insure the Property (other than tenant’s and trade fixtures and
fittings) unless the insurance is invalidated in whole or in part by any act or
default of the Tenant:

 

(i)           with an insurance office or underwriters of repute;

 

(ii)          against loss or damage by the Insured Risks;

 

(iii)         subject to such excesses as may be imposed by the insurers;

 

(iv)         in the full cost of reinstatement of the Property (in modern form
if appropriate) including shoring up, demolition and site clearance,
professional fees, VAT and allowance for building cost increases;

 

6.1.2     To insure against loss of the Principal Rent thereon payable or
reasonably estimated by the Landlord to be payable under this lease arising from
damage to the Property by the Insured Risks for three years or such longer
period as the Landlord may reasonably require having regard to the likely period
for reinstating the Property;

 

6.1.3     The Landlord will use its reasonable endeavours to procure that the
insurer waives its rights of subrogation against the Tenant (so long as such
provision is available in the London insurance market) and to ensure that the
Tenant’s interest is noted on such policy (which may be by way of the policy
providing for a general noting of the interests of tenants);

 

6.1.4     At the request and cost of the Tenant (but not more frequently than
once in any twelve month period) to produce summary details of the terms of the
insurance under this Clause 6.1;

 

6.1.5     To notify the Tenant as soon as becoming aware of any material change
in the terms and conditions of the insurer in relation to the policy under which
the Property is for the time being insured;

 

6.1.6     If the Property is destroyed or damaged by an Insured Risk, then,
unless payment of the insurance moneys is refused in whole or part because of
the act or default of the Tenant, and subject to obtaining all necessary
planning and other consents to use the insurance proceeds (except those relating
to loss of rent and fees) and any uninsured excess paid by the Tenant under
Clause 6.2.4(ii) in reinstating the same (other than tenant’s and trade fixtures
and fittings) as quickly as reasonably practicable substantially as it

 

13

--------------------------------------------------------------------------------


 

was before the destruction or damage in modern form if appropriate but not
necessarily identical in layout

 

6.2       Tenant’s insurance covenants

 

The Tenant covenants with the Landlord from and including the Insurance
Commencement Date and then throughout the Term or until released pursuant to the
1995 Act as follows:

 

6.2.1     To pay to the Landlord on demand sums equal to:

 

(i)           the amount which the Landlord spends on insurance pursuant to
Clause 6.1;

 

(ii)          the cost of property owners’ liability and third party liability
insurance in connection with the Property;

 

(iii)         the cost of any professional valuation of the Property properly
required by the Landlord (but not more than once in any two year period);

 

6.2.2     To give the Landlord immediate written notice on becoming aware of any
event or circumstance which might affect or lead to an insurance claim;

 

6.2.3     Not to do anything at the Property which would or might prejudice or
invalidate the insurance of the Property or the Adjoining Property or cause any
premium for their insurance to be increased;

 

6.2.4     To pay to the Landlord on demand:

 

(i)           any increased premium and any Costs incurred by the Landlord as a
result of a breach of Clause 6.2.3;

 

(ii)          any uninsured excess to which the insurance policy may be subject;

 

(iii)         the whole of the irrecoverable proportion of the insurance moneys
if the Property or any part are destroyed or damaged by an Insured Risk but the
insurance moneys are irrecoverable in whole or part due to the act or default of
the Tenant;

 

6.2.5     To comply with the requirements and reasonable recommendations of the
insurers;

 

6.2.6     To notify the Landlord of the full reinstatement cost of any fixtures
and fittings installed at the Property at the cost of the Tenant which become
Landlord’s fixtures and fittings;

 

6.2.7     Not to effect any insurance of the Property against an Insured Risk
but if the Tenant effects or has the benefit of any such insurance the Tenant
shall hold any insurance moneys upon trust for the Landlord and pay the same to
the Landlord as soon as practicable;

 

6.3       Suspension of Rent

 

If the Property is unfit for occupation and use because of damage by an Insured
Risk then (save to the extent that payment of the loss of rent insurance moneys
is refused due to the act or default of the Tenant) the Principal Rent (or a
fair proportion according to the nature and extent of the damage) shall be
suspended until the date on which the Property is again fit for occupation and
use.

 

6.4       Determination Right

 

6.4.1     If the Property is destroyed or damaged by an Insured Risk such that
the Property is unfit for occupation and use and shall not be rendered fit for
occupation and use within two years and nine months of the date of such damage
then either the Landlord or the Tenant may whilst the Property has not been
rendered fit for occupation and use terminate the Contractual Term by giving to
the other not less than three (3) months’ previous notice in writing. PROVIDED
THAT if the Property has been rendered fit for occupation and use within three
years of the date of such damage then such notice shall be deemed not to have
been given.

 

6.4.2     Termination of this lease pursuant to the provisions of Clause 6.4.1
shall be without prejudice to the liability of either party for any antecedent
breach of the covenants and conditions herein contained (save for Clause 6.1.6
which shall be deemed not to have applied).

 

6.5       Uninsured Risks

 

6.5.1     For the purposes of this Clause 6.5:

 

14

--------------------------------------------------------------------------------


 

(i)         These provisions shall apply from the date on which any Insured Risk
becomes an Uninsured Risk but only in relation to the Uninsured Risk;

 

(ii)        References to an Insured Risk becoming an Insured Risk shall,
without limitation, include the application by insurers of an exclusion,
condition or limitation to an Insured Risk to the extent to which such risk
thereby is or becomes an Uninsured Risk.

 

(iii)       The Landlord shall notify the Tenant in writing as soon as
reasonably practicable after an Insured Risk becomes an Uninsured Risk.

 

6.5.2    If during the Term the Property (or part thereof) shall be damaged or
destroyed by an Uninsured Risk so as to make the Property (or part therefore)
unfit for occupation or use:

 

(i)         The Principal Rent and the Service Charge or a fair proportion
according to the nature and extent of the damage sustained will not be payable
until the earlier of the date on which:

 

(a)      The Property shall again be fit for occupation and use excluding
fitting out and replacement of contents; or

 

(b)      This lease shall be terminated in accordance with Clause 6.5.2(ii) or
6.5.5

 

(ii)        The Landlord may within one year of the date of such damage or
destruction serve notice on the Tenant confirming that it will reinstate the
Property (a ‘Reinstatement Notice’) so that the Property shall be fit for
occupation and use and if the Landlord fails to serve a Reinstatement Notice by
the expiry of such prescribed period the lease will automatically end on the
date one year after the date of such damage or destruction.

 

6.5.3    Clause 6.5.2(i) shall not apply if an Insured Risk shall have become an
Uninsured Risk owing to the act or default of the Tenant or any person deriving
title under the Tenant or their respective agents, employees, licensee, invitees
or contractors.

 

6.5.4    If the Landlord shall have served a Reinstatement Notice the provisions
of Clause 6.1.6 shall apply as if the damage had been caused by an Insured Risk

 

6.5.5    If the Landlord shall have served a Reinstatement Notice and such
reinstatement has not been completed by the date two years and nine months of
the date of such damage at any time after that date the Landlord or the Tenant
may terminate this lease by serving not less than three months’ notice on the
other stating that it terminates this lease, and if by the end of such notice
the Property   has been reinstated so that the Property is fit for occupation
and use the notice shall be void and this lease shall continue in full force and
effect.

 

6.5.6    Service of a Reinstatement Notice shall not oblige the Landlord to
replace any Tenant’s fitting out works or property belonging to the Tenant or
any third party.

 

7          Provisos

 

7.1       Forfeiture

 

If any of the following events occur:

 

7.1.1    the Tenant fails to pay any of the rents payable under this lease
within 21 days of the due date (whether or not formally demanded); or

 

7.1.2    the Tenant or Guarantor breaches any of its obligations in this lease;
or

 

7.1.3    the Tenant or Guarantor being a company incorporated within the United
Kingdom

 

(i)         has an Administration Order made in respect of it; or

 

(ii)        passes a resolution, or the Court makes an Order, for the winding up
of the Tenant or the Guarantor, otherwise than a member’s voluntary winding up
of a solvent company for the purpose of amalgamation or reconstruction
previously consented to by the Landlord (consent not to be unreasonably
withheld); or

 

(iii)       has a receiver or administrative receiver or receiver and manager
appointed over the whole or any part of its assets or undertaking; or

 

(iv)       is struck off the Register of Companies; or

 

15

--------------------------------------------------------------------------------


 

(v)        is deemed unable to pay its debts within the meaning of Section 123
of the Insolvency Act 1986; or

 

7.1.4                proceedings or events analogous to those described in
Clause 7.1.3 shall be instituted or shall occur where the Tenant or Guarantor is
a company incorporated outside the United Kingdom; or

 

7.1.5                the Tenant or Guarantor being an individual:

 

(i)         has a bankruptcy order made against him; or

 

(ii)        appears to be unable to pay his debts within the meaning of
Section 268 of the Insolvency Act 1986;

 

then the Landlord may re-enter the Property or any part of the Property in the
name of the whole and forfeit this lease and the Term created by this lease
shall immediately end, but without prejudice to the rights of either party
against the other in respect of any breach of the obligations contained in this
lease;

 

7.2       Notices

 

7.2.1    All notices under or in connection with this lease shall be given in
writing

 

7.2.2    Any such notice shall be duly and validly served if it is served (in
the case of a company) to its registered office or (in the case of an
individual) to his last known address;

 

7.2.3    Any such notice shall be deemed to be given when it is:

 

(i)         personally delivered to the locations listed in Clause 7.2.2; or

 

(ii)        sent by registered post, in which case service shall be deemed to
occur on the third Working Day after posting.

 

7.3       No Implied Easements

 

The grant of this lease does not confer any rights over the Centre or the Estate
or the Adjoining Property or any other property except those mentioned in Part I
of the First Schedule, and Section 62 of the Law of Property Act 1925 is
excluded from this lease;

 

8          Break Clause

 

8.1       The Tenant may terminate the Contractual Term on Break Date 1 or Break
Date 2 or Break Date 3 by giving to the Landlord not less than twelve (12)
months’ previous notice in writing;

 

8.2       Any notice given by the Tenant shall operate to terminate the
Contractual Term only if:

 

8.2.1    the Principal Rent reserved by this lease have been paid by the time of
such termination; and

 

8.2.2    the Tenant yields up the Property free from any subleases and other
third party occupational interests on termination;

 

8.3       Upon termination the Contractual Term shall cease but without
prejudice to any claim in respect of any prior breach of the obligations
contained in this lease;

 

8.4       If the Tenant terminates this Lease in accordance with this clause 8
the Landlord shall promptly reimburse the Tenant in respect of any sums received
which relate to a period following termination of this Lease.

 

8.5       Time shall be of the essence for the purposes of this Clause.

 

9          Guarantee

 

The Guarantor covenants with the Landlord in the terms set out in the Third
Schedule.

 

10        Contracts (Rights of Third Parties) Act 1999

 

A person who is not a party to this lease has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce any terms of this lease.

 

11        Environmental Conditions

 

For the purposes of this clause the expression ‘Environment’ includes air,
man-made structures and surface or substrata any surface water or ground water,
any life form (including human) or eco system and notwithstanding any other
provisions of this Lease to the extent that the Property, Centre or Estate are
affected by contamination or pollution, the Environment or the presence of any
substance harmful to the Environment present or occurring

 

16

--------------------------------------------------------------------------------


 

prior to this Lease otherwise than through the act or default of the Tenant or
any party under their control (an ‘Environmental Condition’) the Tenant shall
not:

 

11.1     be responsible for (or contribute to whether by Service Charge or
otherwise) any management compliance with statutory requirements, clean up,
remediation or containment of any such Environmental Condition; nor

 

11.2     be responsible to repair any damage disrepair or injury caused by or
arising from any Environmental Condition; nor

 

11.3     be responsible to contribute to any cost, fine or liability of any kind
arising out of or in any way connected with any Environmental Condition.

 

 

Executed by the parties as a Deed on the date specified in the Prescribed
Clauses.

 

17

--------------------------------------------------------------------------------


 

The First Schedule

 

Part I - Easements and Other Rights granted

 

There are granted to the Tenant (in common with others authorised by the
Landlord)

 

1          The right to use the relevant Estate Common Areas and the Centre
Common Areas for access to and from the Property and for all purposes for which
they are designed;

 

2          Free and uninterrupted use of all existing and future Conduits which
serve the Property, subject to the Landlord’s rights to re-route the same
subject to there being no unreasonable interruption of services;

 

3          The right to enter the Centre and/or the Adjoining Property excluding
any buildings which are occupied as necessary to perform Clause 4.4 [repair] on
reasonable prior written notice to the Landlord, subject to causing as little
inconvenience as practicable and complying with conditions reasonably imposed by
the Landlord and making good all physical damage caused;

 

4          The right to use 171 parking spaces at the Centre in the locations
shown edged orange (excluding the area edged red within the area edged orange)
on the Plan;

 

5          The right to use 43 parking spaces at the Centre in such locations as
the Landlord from time to time allocates the initial allocation being in the
locations shown edged pink on the Plan;

 

6          The right to display signs giving details of the Tenant’s name and
business in any of the Signage Zones subject to the Landlord giving its prior
approval to the form, design and location of such signs (such approval not to be
unreasonably withheld or delayed) and subject to the Landlord retaining control
of the installation and removal of any such signs.

 

7          The right to use in common with all others with like rights such
cycle racks as may be provided by the Landlord from time to time on the Common
Parts.

 

 

Part II - Exceptions and Reservations

 

There are excepted and reserved to the Landlord:

 

1          The right to carry out any building, rebuilding, alteration or other
works to the Centre, the Estate and the Adjoining Property (including the
erection of scaffolding) notwithstanding any temporary interference with light
and air enjoyed by the Property but provided that the Tenant’s use and enjoyment
of the Property is not materially compromised;

 

2          Free and uninterrupted use of all existing and future Conduits which
are in the Property and serve the Centre, the Estate or the Adjoining Property;

 

1          Rights of entry on the Property as referred to in Clause 4.18;

 

2          The right to regulate and control in a reasonable manner the use of
the Centre Common Areas and the Estate Common Areas;

 

3          The right to alter the layout of the roads forecourts footpaths
pavements and car parking areas from time to time at the Centre or on the Estate
in such manner as the Landlord may reasonably require PROVIDED THAT such
alterations do not materially diminish the Tenant’s rights under this lease and
that such works do not materially compromise the Tenant’s access to the
Property;

 

4          The right in the last six months of the Term to view the Property
with prospective tenants upon giving reasonable notice (not to be less than 72
hours) and the right throughout the Term to view the Property with prospective
purchasers upon giving reasonable notice (not to be less than 72 hours).

 

 

Part III - Encumbrances

 

The covenants declarations and other matters affecting the Property contained or
referred to in the Landlord’s freehold reversionary title number BK102078 as at
the date of this lease

 

18

--------------------------------------------------------------------------------


 

The Second Schedule

 

Rent Review

 

1          In this Schedule:

 

1.1       Review Date means each of the Review Dates and Relevant Review Date
shall be interpreted accordingly;

 

1.2       Current Rent means the Principal Rent payable under this lease
immediately before the Relevant Review Date

 

1.3       Index means the Consumer Prices Index published by the Office for
National Statistics or (if not available) such index of comparative prices as
the Landlord shall reasonably require;

 

1.4        Indexed Rent means:

 

Current Rent multiplied by (A/B) per annum where:

 

A                              =     The figure shown in the Index for the month
immediately before the Relevant Review Date; and

 

B                               =    (In the case of the first Review Date) the
figure shown in the Index for September 2016 and (in the case of the subsequent
Review Dates) the figure shown in the Index for the month immediately before the
Preceding Review Date.

 

1.5       Preceding Review Date means the Review Date next before the Relevant
Review Date;

 

1.6       Revised Rent means the new Principal Rent following each Review Date
pursuant to paragraph 2 of the Second Schedule.

 

2          The Principal Rent shall be reviewed on each Review Date to the
higher of:

 

2.1       the Current Rent (disregarding any suspension or abatement of the
Principal Rent); and

 

2.2       the Indexed Rent ascertained in accordance with this lease;

 

3          If a Revised Rent has not been ascertained by the Relevant Review
Date:

 

3.1       the Current Rent shall continue to be payable until the Revised Rent
is ascertained;

 

3.2       when the Revised Rent is ascertained:

 

3.2.1    the Tenant shall pay within 14 days of ascertainment of the Revised
Rent:

 

(i)         any difference between the Principal Rent payable immediately before
the Relevant Review Date and the Principal Rent which would have been payable
had the Revised Rent been ascertained on the Relevant Review Date (the Balancing
Payment); and

 

(ii)        interest on the Balancing Payment at Base Rate from the date or
dates when the Balancing Payment or the relevant part or parts would have been
payable had the Revised Rent been ascertained on the Relevant Review Date;

 

3.2.2    the Landlord and Tenant shall sign and exchange a memorandum recording
the amount of the Revised Rent.

 

4                                      Time shall not be of the essence for the
purposes of this Schedule.

 

19

--------------------------------------------------------------------------------


 

The Third Schedule

 

Guarantee

 

1          The Guarantor covenants with the Landlord as principal debtor:

 

1.1       that throughout the Term or until the Tenant is released from its
covenants pursuant to the 1995 Act:

 

1.1.1    The Tenant will pay the rents reserved by and perform its obligations
contained in this lease;

 

1.1.2    The Guarantor will indemnify the Landlord on demand against all Costs
arising from any default of the Tenant in paying the rents and performing its
obligations under this lease;

 

1.2       the Tenant [(here meaning the Tenant so named in the Prescribed
Clauses)] will perform its obligations under any authorised guarantee agreement
that it gives with respect to the performance of any of the covenants and
conditions in this lease.

 

2          The liability of the Guarantor shall not be affected by:

 

2.1       Any time given to the Tenant or any failure by the Landlord to enforce
compliance with the Tenant’s covenants and obligations;

 

2.2       The Landlord’s refusal to accept rent at a time when it would or might
have been entitled to re-enter the Property;

 

2.3       Any variation of the terms of this lease;

 

2.4       Any change in the constitution, structure or powers of the Guarantor
the Tenant or the Landlord or the administration, liquidation or bankruptcy of
the Tenant or Guarantor;

 

2.5       Any act which is beyond the powers of the Tenant;

 

2.6       The surrender of part of the Property;

 

3          Where two or more persons have guaranteed obligations of the Tenant
the release of one or more of them shall not release the others.

 

4          The Guarantor shall not be entitled to participate in any security
held by the Landlord in respect of the Tenant’s obligations or stand in the
Landlord’s place in respect of such security.

 

5          If this lease is disclaimed, and if the Landlord within 6 months of
the disclaimer requires in writing the Guarantor will enter into a new lease of
the Property at the cost of the Guarantor on the terms of this lease (but as if
this lease had continued and so that any outstanding matters relating to rent
review or otherwise shall be determined as between the Landlord and the
Guarantor) for the residue of the Contractual Term from and with effect from the
date of the disclaimer.

 

6          If this lease is forfeited and if the Landlord within 6 months of the
forfeiture requires in writing the Guarantor will (at the option of the
Landlord):

 

6.1       enter into a new lease as in paragraph 5 above with effect from the
date of the forfeiture; or

 

6.2       pay to the Landlord on demand an amount equal to the moneys which
would otherwise have been payable under this lease until the earlier of 6 months
after the forfeiture and the date on which the Property is fully relet.

 

20

--------------------------------------------------------------------------------


 

The Fourth Schedule
Service Charge
Part I - Calculation and payment of the Service Charge

 

1          In this Schedule unless the context otherwise requires:

 

1.1       Accounting Date means 31 December in each year or such other date as
the Landlord notifies in writing to the Tenant from time to time;

 

1.2       Accounting Year means the period from but excluding one Accounting
Date to and including the next Accounting Date;

 

1.3       Estimated Service Charge means the Landlord’s Surveyor’s reasonable
and proper estimate of the Service Charge for the Accounting Year notified in
writing to the Tenant from time to time;

 

1.4       Service Cost means all reasonable and proper costs and expenses paid
or incurred by the Landlord in relation to the provision of the Centre Services
and the Estate Services (including irrecoverable VAT);

 

1.5       Tenant’s Share means a fair and reasonable proportion of the Service
Cost.

 

2          The Service Charge shall be the Tenant’s Share of the Service Cost in
respect of each Accounting Year, and if only part of an Accounting Year falls
within the Term the Service Charge shall be the Tenant’s Share of the Service
Cost in respect of the relevant Accounting Period divided by 365 and multiplied
by the number of days of the Accounting Year within the Term.

 

3          The Landlord shall have the right to adjust the Tenant’s Share from
time to time to make reasonable allowances for differences in the services
provided to or enjoyable by the other occupiers of the Centre or the Estate.

 

4          The Tenant shall pay the Estimated Service Charge for each Accounting
Year to the Landlord in advance by equal instalments on the Quarter Days, (the
first payment for the period from and including the Service Charge Commencement
Date to (but excluding) the next Quarter Day after the Service Charge
Commencement Date to be made on the Service Charge Commencement Date); and

 

4.1       If the Landlord’s Surveyor does not notify an estimate of the Service
Charge for any Accounting Year the Estimated Service Charge for the preceding
Accounting Year shall apply; and

 

4.2       Any adjustment to the Estimated Service Charge after the start of an
Accounting Year shall adjust the payments on the following Quarter Days equally.

 

5          As soon as practicable after the end of each Accounting Year the
Landlord shall serve on the Tenant a summary of the Service Cost and a statement
of the Service Charge certified by the Landlord’s Surveyor which shall be
conclusive (save in the case of manifest error).

 

6          The difference between the Service Charge and the Estimated Service
Charge for any Accounting Year (or part) shall be paid by the Tenant to the
Landlord within fourteen days of the date of the statement for the Accounting
Year, or allowed against the next Estimated Service Charge payment, or after the
expiry of the Term refunded to the Tenant.

 

7          The Tenant shall be entitled by appointment within a reasonable time
following service of the Service Charge statement to inspect the accounts
maintained by the Landlord and the Landlord’s Surveyor relating to the Service
Cost and supporting vouchers and receipts at such location as the Landlord
reasonably directs.

 

8          For the avoidance of doubt any cost charged as a Service Cost in
respect of any element of the Estate Services or of the Centre Services shall
not be charged as a Service Cost in respect of any other head of charge under
which charges are made for services by the Landlord.

 

21

--------------------------------------------------------------------------------


 

Part II - Estate Services

 

In relation to the Estate the provision of the following services or the Costs
incurred in relation to:

 

1                                      The Common Areas

 

Repairing, maintaining and (where appropriate) cleaning, lighting and (as
necessary) altering renewing, rebuilding and reinstating the Estate Common
Areas.

 

2                                      Conduits

 

The repair, maintenance and cleaning and (as necessary) replacement and renewal
of all Conduits within the Estate Common Areas.

 

3                                      Plant and machinery

 

Hiring, operating, inspecting, servicing, overhauling, repairing, maintaining,
cleaning, lighting and (as necessary) renewing or replacing any plant,
machinery, apparatus and equipment from time to time within the Estate Common
Areas or used for the provision of services to the Estate and the supply of all
fuel and electricity for the same and any necessary maintenance contracts and
insurance in respect thereof.

 

4                                      Signs

 

Maintaining and (where appropriate) cleaning and lighting and (as necessary)
renewing and replacing the signboards, all directional signs, fire regulation
notices, advertisements, bollards, roundabouts and similar apparatus or works.

 

5                                      Landscaping

 

Maintaining, tending and cultivating and (as necessary) re-stocking any garden
or grassed areas including replacing plants, shrubs and trees as necessary.

 

6                                      Common facilities

 

Repairing maintaining and (as necessary) rebuilding as the case may be any party
walls or fences, party structures, Conduits or other amenities and easements
which may belong to or be capable of being used or enjoyed by the Estate in
common with any land or buildings adjoining or neighbouring the Estate.

 

7                                      Security

 

Installation, operation, maintenance, repair, replacement and renewal of closed
circuit television systems and other security systems.

 

8                                      Outgoings

 

Any existing and future rates, taxes, charges, assessments and outgoings in
respect of the Estate Common Areas or any part of them except tax (other than
VAT) payable in respect of any dealing with or any receipt of income in respect
of the Estate Common Areas.

 

9                                      Transport

 

The provision of a bus service to and from Didcot or such other transport and/or
location (if any) deemed necessary by the Landlord.

 

10                               Statutory requirements

 

The cost of carrying out any further works (after the initial construction in
accordance with statutory requirements) to the Estate Common Areas required to
comply with any statute.

 

11                               Management and Staff

 

11.1                    The proper and reasonable fees, costs, charges, expenses
and disbursements (including irrecoverable VAT) of any person properly employed
or retained by the Landlord for or in connection with surveying or accounting
functions or the performance of the Estate Services and any other duties in and
about the Estate relating to the general management, administration, security,
maintenance, protection and cleanliness of the Estate:

 

11.2                    Management costs fees and disbursements in respect of
the Estate of 10% of the Service Cost (excluding costs under this clause 11.2).

 

22

--------------------------------------------------------------------------------


 

11.3                    Providing staff in connection with the Estate Services
and the general management, operation and security of the Estate and all other
incidental expenditure including but not limited to:

 

11.3.1         salaries, National Health Insurance, pension and other payments
contributions and benefits;

 

11.3.2         uniforms, special clothing, tools and other materials for the
proper performance of the duties of any such staff;

 

11.3.3         providing premises and accommodation and other facilities for
staff.

 

12                               Enforcement of Regulations

 

The reasonable and proper costs and expenses incurred by the Landlord in
enforcing the rules and regulations from time to time made pursuant to Clause
4.24 provided that the Landlord shall use all reasonable endeavours to recover
such costs and expenses from the defaulting party and provided further that
there shall be credited against the Service Cost any such costs recovered.

 

13                               Insurances

 

13.1                    Effecting such insurances (if any) as the Landlord may
properly think fit in respect of the Estate Common Areas the plant, machinery,
apparatus and equipment used in connection with the provision of the Estate
Services (including without prejudice those referred to in paragraph 3 above)
and any other liability of the Landlord to any person in respect of those items
or in respect of the provision of the Estate Services.

 

13.2                    Professional valuations for insurance purposes (but not
more than once in any two year period);

 

13.3                    Any uninsured excesses to which the Landlord’s insurance
may be subject.

 

14                               Generally

 

Any reasonable and proper costs (not referred to above) which the Landlord may
incur in providing such other services and in carrying out such other works as
the Landlord may reasonably consider to be reasonably desirable or necessary for
the benefit of occupiers of the Estate.

 

15                               Anticipated Expenditure

 

Establishing and maintaining reserves to meet the future costs (as from time to
time estimated by the Landlord’s Surveyor) of providing the Estate Services;

 

16                               Borrowing

 

The costs of borrowing any sums required for the provision of the Estate
Services at normal commercial rates available in the open market or if any such
sums are loaned by the Landlord or a Group Company of the Landlord interest at
Base Rate.

 

17                               VAT

 

Irrecoverable VAT on any of the foregoing.

 

23

--------------------------------------------------------------------------------


 

Part III - Centre Services

 

In relation to the Centre, the provision of the following services or the Costs
incurred in relation to:

 

1                                      Repairs to the Centre (including
Conduits)

 

Repair, renewal, decoration, cleaning and maintenance of the foundations, roof,
exterior and structure, the Conduits, plant and equipment (which are not the
responsibility of any tenants of the Centre).

 

2                                      Centre Common Areas

 

(a)                              Repair, renewal, decoration, cleaning,
maintenance and lighting of the Centre Common Areas and other parts of the
Centre;

 

(b)                             Providing and maintaining any plants in the
Centre Common Areas;

 

(c)                              Providing signs, nameboards and other notices
within the Centre including a sign giving the name of the Tenant or other
permitted occupier and its location within the Centre.

 

3                                      Services

 

Procuring water, electricity and sewerage services.

 

4                                      Fire Fighting and Security

 

Provision, operation, repair, renewal, cleaning and maintenance of fire alarms,
sprinkler systems, fire prevention and fire-fighting equipment and ancillary
apparatus and security alarms, apparatus, closed circuit television and systems
as the Landlord considers appropriate.

 

5                                      Insurance

 

5.1                           Effecting such insurances (if any) as the Landlord
may properly think fit in respect of the Centre Common Areas and all Landlord’s
plant, machinery, apparatus and equipment and any other liability of the
Landlord to any person in respect of those items or in respect of the provision
of the Centre Services;

 

5.2                           Professional valuations for insurance purposes
(but not more than once in any two year period);

 

5.3                           Any uninsured excesses to which the Landlord’s
insurance may be subject.

 

6                                      Statutory Requirements

 

All existing and future rates, taxes, charges, assessments and outgoings payable
to any competent authority for or in connection with utilities.

 

7                                      Management and Staff

 

7.1                           The proper and reasonable fees, costs, charges,
expenses and disbursements (including irrecoverable VAT) of any person properly
employed or retained by the Landlord for or in connection with surveying or
accounting functions or the performance of the Centre Services and any other
duties in and about the Centre relating to the general management,
administration, security, maintenance, protection and cleanliness of the Centre:

 

7.2                           Management fees and disbursements incurred in
respect of the Centre of 10% of the Service Cost (excluding costs under this
paragraph 7.2).

 

7.3                           Providing staff in connection with the Centre
Services and the general management, operation and security of the Centre and
all other incidental expenditure including but not limited to:

 

(i)                                  salaries, National Health Insurance,
pension and other payments contributions and benefits;

 

(ii)                               uniforms, special clothing, tools and other
materials for the proper performance of the duties of any such staff;

 

(iii)                            providing premises and accommodation and other
facilities for staff.

 

8                                      General

 

8.1                           Establishing and maintaining reserves to meet the
future costs (as from time to time estimated by the Landlord’s Surveyor) of
providing the Centre Services;

 

24

--------------------------------------------------------------------------------


 

8.2                           Any reasonable and proper costs (not referred to
above) which the Landlord may incur in providing such other services and in
carrying out such other works as the Landlord may reasonably consider to be
reasonably desirable or necessary for the benefit of occupiers of the Centre;

 

8.3                           The costs of borrowing any sums required for the
provision of the Centre Services at normal commercial rates available in the
open market or if any such sums are loaned by the Landlord or a Group Company of
the Landlord interest at Base Rate.

 

9                                      VAT

 

Irrecoverable VAT on any of the foregoing.

 

25

--------------------------------------------------------------------------------


 

Annexure: Building Specification

 

 

This is the “Building Specification” referred to in Clause 1.1 (Definitions) and
Clause 4.20 (Yielding up) of this lease.

 

It consists of:

 

Item 1a - The “Plans and Drawings” (as defined in the Agreement for Lease)

 

and

 

Item 1b - The changes to Item 1a which are detailed in the documents (“Change
Request Forms” or “CRF”) and supporting drawings/images set out in Item 1b and
which are briefly summarised as follows:

 

Summary of CRF:

 

 

 

 

 

CRF

Location:

Description:

Drawing No.

 

 

 

 

1

Ground /First and Second Floors

Alterations to core lift Relocated

676-A-(SK)244 rev 01, ST8150511-2101-T2, ST8150511-2102-T2

2

Ground /First and Second Floors

Goods lift location and additional windows

676-A-(SK)00-010-04,676-A-(SK)00-011-04,676-A-(SK)00-012-04

5a

Ground Floor

Underfloor drainage

ST8150511-112-T3

6

Ground /First and Second Floors

Columns on G/L’s to be rectangular

ST8150511-2103-T2, ST8150511-2104-T2, ST8150511-2105-T2

24

All Floors

Modified core layout

676-A-(SK)244 rev 02

25

Ground Floor

Additional drainage

8150511/112 rev 3

26

All

Change cladding colour

NHA Cgi

27

Ground floor

Additional drainage

8150511-112-c4

32a

External

MEPC CCTV duct to front of the building

Hand drawn sketch (D. Aram)

33

Glazed Corners

Change from solid to glazed

676-A-(00)101-04, 102-04, 103-04, 101-02, 102-02 and 103-02

 

26

--------------------------------------------------------------------------------


 

Item 1a - The “Plans and Drawings” (as defined in the Agreement for Lease)

 

27

--------------------------------------------------------------------------------


 

Item 1b - CRF and supporting drawings/images

 

28

--------------------------------------------------------------------------------


 

EXECUTED AS A DEED by MEPC MILTON PARK NO. 1 LIMITED acting by a director and
the company secretary or by two directors

[g172441ks07i001.gif]

 

 

 

 

 

Director

/s/ James Anthony Dipple

 

 

 

 

 

Director/Company Secretary

 

/s/ Nicholas John Randall

 

 

 

 

 

 

EXECUTED AS A DEED by MEPC MILTON PARK NO. 2 LIMITED acting by a director and
the company secretary or by two directors

[g172441ks07i001.gif]

 

 

 

 

 

Director

/s/ James Anthony Dipple

 

 

 

 

 

Director/Company Secretary

 

/s/ Nicholas John Randall

 

29

--------------------------------------------------------------------------------


 

EXECUTED AS A DEED by ADAPTIMMUNE LIMITED acting by a director and the company
secretary or by two directors

[g172441ks07i001.gif]

 

 

 

 

/s/ James Noble

Director

James Noble

 

 

 

 

Director/Company Secretary

 

/s/ M. Henry

 

 

Margaret Henry

 

30

--------------------------------------------------------------------------------


 

EXECUTED AS A DEED by ADAPTIMMUNE THERAPEUTICS PLC acting by a director and the
company secretary or by two directors

[g172441ks07i001.gif]

 

 

 

 

/s/ James Noble

Director

James Noble

 

 

 

 

Director/Company Secretary

 

/s/ M. Henry

 

 

Margaret Henry

 

31

--------------------------------------------------------------------------------